NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       DEC 24 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

DANIELLE PARKER,                                No.    17-16318

                Plaintiff-Appellant,            D.C. No. 3:15-cv-05673-TEH

 v.
                                                MEMORANDUM*
COMCAST CABLE COMMUNICATIONS
MANAGEMENT, LLC,

                Defendant-Appellee.

                   Appeal from the United States District Court
                       for the Northern District of California
                  Thelton E. Henderson, District Judge, Presiding

                          Submitted December 17, 2018**
                             San Francisco, California

Before: M. SMITH and NGUYEN, Circuit Judges, and RESTANI,*** Judge.


      Danielle Parker (“Appellant”) appeals the district court’s grant of summary



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
             The Honorable Jane A. Restani, Judge for the United States Court of
International Trade, sitting by designation.
judgment in favor of Comcast Cable Communications Management, LLC,

(“Comcast”) on her claim for wrongful termination in violation of public policy;

namely, termination on the basis of disability contrary to the California Fair

Employment and Housing Act (“FEHA”). Appellant contends that there was a

triable issue of material fact regarding Comcast’s knowledge of her purported

disability prior to termination. We have jurisdiction pursuant to 28 U.S.C. § 1291,

and we affirm.

      The facts cited by Appellant are insufficient to establish a prima facie case

of discrimination. See Guz v. Bechtel National, Inc., 24 Cal. 4th 317, 354 (2000)

(adopting the McDonnell Douglas Corp. v. Green, 411 U.S. 792 (1973) burden-

shifting framework for California state-law discrimination claims). Appellant was

unable to prove that Comcast had any knowledge of her purported disability prior

to her termination. Appellant’s medical notes were insufficiently detailed to make

Comcast aware that she may be suffering from a disability. Regardless, Comcast

did not know about or receive the medical notes before making the decision to

terminate Appellant for missing a terminable number of workdays.

      Appellant’s other arguments are not well taken. Contrary to Appellant’s

assertions, discriminatory motive is an element Appellant must demonstrate in

order to establish a prima facie case for discrimination under the FEHA. See id.

(2000) (noting that plaintiff must satisfy circumstances that suggest discriminatory


                                          2
motive). By contrast, the district court properly rejected her underlying claims for

failure to provide a reasonable accommodation and failure to engage in the

interactive process based on the finding that Comcast had not been put on notice of

any need to act, not due to any improper requirement that Appellant show a

discriminatory motive. Finally, Appellant abandoned arguments about the changes

Appellant proposed to her deposition transcript because she failed to discuss this

point other than noting it in the “Issues Presented” section of her opening brief.

See Kohler v. Inter-Tel Technologies, 244 F.3d 1167, 1182 (9th Cir. 2001)

(holding that issues raised in a brief’s statement of issues that are unsupported by

argument are deemed abandoned).

      AFFIRMED.




                                          3